Exhibit 10(o)

LOGO [g58854g57f18.jpg]

TENET

FIRST AMENDED AND RESTATED

EXECUTIVE SEVERANCE PLAN

As Amended and Restated Effective December 31, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TENET FIRST AMENDED AND RESTATED EXECUTIVE SEVERANCE PLAN

LOGO [g58854g57f18.jpg]

 

ARTICLE I PREAMBLE AND PURPOSE

   1

1.1

   Preamble    1

1.2

   Purpose    2

ARTICLE II DEFINITIONS AND CONSTRUCTION

   3

2.1

   Definitions    3

2.2

   Construction    12

2.3

   409A Compliance    12

ARTICLE III SEVERANCE BENEFITS

   13

3.1

   Severance Benefits not related to a Change of Control    13

3.2

   Severance Benefits on and after a Change of Control    16

3.3

   Termination Distributions to Key Employees    20

3.4

   Distributions on Account of Death of the Covered Executive During the
Severance Period    20

3.5

   Section 409A Gross-Up Payment    21

3.6

   Alternate Plan Terms    21

3.7

   Conditions to Payment of Severance Benefits    22

ARTICLE IV ADMINISTRATION

   24

4.1

   The PAC    24

4.2

   Powers of PAC    24

4.3

   Appointment of Plan Administrator    24

4.4

   Duties of Plan Administrator    24

4.5

   Indemnification of PAC and Plan Administrator    26

4.6

   Claims for Benefits    26

4.7

   Arbitration    27

4.8

   Receipt and Release of Necessary Information    28

ARTICLE V OTHER BENEFIT PLANS OF THE COMPANY

   29

5.1

   Other Plans    29

ARTICLE VI AMENDMENT AND TERMINATION OF THE ESP

   30

6.1

   Continuation    30

6.2

   Amendment of ESP    30

6.3

   Termination of ESP    30

6.4

   Termination of Affiliate’s Participation    30

ARTICLE VII MISCELLANEOUS

   31

7.1

   No Reduction of Employer Rights    31

7.2

   Successor to the Company    31

7.3

   Provisions Binding    31

APPENDIX A COVERED EXECUTIVES

   A-1

APPENDIX B ESP AGREEMENTS

   B-1

TENET EXECUTIVE SEVERANCE PLAN AGREEMENT

   B-2



--------------------------------------------------------------------------------

TENET FIRST AMENDED AND RESTATED EXECUTIVE SEVERANCE PLAN

ARTICLE I

PREAMBLE AND PURPOSE

 

1.1 Preamble. In January 2003, Tenet Healthcare Corporation (the “Company”)
adopted the Tenet Executive Severance Protection Plan (the “TESPP”) to provide
Covered Executives of the Company and its affiliates with certain cash severance
payments and/or other benefits in the event of a termination of the executive’s
employment as a result of a “qualifying termination,” as defined in the TESPP,
or under certain other circumstances following a “change of control,” as defined
in the TESPP. Effective May 11, 2006, the Company amended and restated the TESPP
to:

 

  (a) expand the classification of employees eligible to participate in such
plan;

 

  (b) modify (and in the case of a change of control expand) the severance
payments and other benefits payable under such plan on account of a qualifying
termination;

 

  (c) amend, restate and replace the associated individual TESPP agreements, the
change of control agreements, and the severance provisions of any employment
agreements that cover eligible executives with a severance plan agreement, a
copy of which was attached to as such amended and restated plan as Appendix B,

 

  (d) revise the definition of change of control;

 

  (e) modify the administration and claims review procedures under the plan;

 

  (f) comply with the requirements of section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”); and

 

  (g) change the name of the plan to the “Tenet Executive Severance Plan” (the
“ESP”).

The Company intended that the ESP and Tenet Executive Severance Plan Agreement
attached thereto as Appendix B serve as an amendment and restatement of the
TESPP, the associated individual TESPP agreements, the change of control
agreements and the severance provisions of any employment agreement that covers
an eligible executive, as applicable, to comply with the requirements of section
409A of the Code, effective as of January 1, 2005, or, in the case of an
individual TESPP agreement, change of control agreement or employment agreement,
the effective date of such agreement, if later. To the extent that an executive
did not elect to participate in this ESP, such executive’s TESPP agreement,
change of control agreement or employment agreement, as applicable, will remain
in effect and be amended to comply with the provisions of section 409A of the
Code.

By this instrument, the Company desires to amend and restate the ESP effective
December 31, 2008 to comply with final regulations issued under section 409A of
the Code. This amended and restated ESP will be known as the Tenet First Amended
and Restated Executive Severance Plan.



--------------------------------------------------------------------------------

The Company may adopt one or more domestic trusts to serve as a possible source
of funds for the payment of benefits under the ESP.

 

1.2 Purpose. Through the ESP, the Company intends to permit the deferral of
compensation and to provide additional benefits to a select group of management
or highly compensated employees of the Company and its affiliates. Accordingly,
it is intended that the ESP will not constitute a “qualified plan” subject to
the limitations of section 401(a) of the Code, nor will it constitute a “funded
plan,” for purposes of such requirements. It also is intended that the ESP will
qualify as a “pension plan” within the meaning of section 3(2) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) that is exempt from
the participation and vesting requirements of Part 2 of Title I of ERISA, the
funding requirements of Part 3 of Title I of ERISA, and the fiduciary
requirements of Part 4 of Title I of ERISA by reason of the exclusions afforded
plans that are unfunded and maintained by an employer primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees.

 

End of Article I

 

2



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS AND CONSTRUCTION

 

2.1 Definitions. When a word or phrase appears in this ESP with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase will generally be a term defined in this Section 2.1. The
following words and phrases with the initial letter capitalized will have the
meaning set forth in this Section 2.1, unless a different meaning is required by
the context in which the word or phrase is used.

 

  (a) “Affiliate” means a corporation that is a member of a controlled group of
corporations (as defined in section 414(b) of the Code) that includes the
Company, any trade or business (whether or not incorporated) that is in common
control (as defined in section 414(c) of the Code) with the Company, or any
entity that is a member of the same affiliated service group (as defined in
section 414(m) of the Code) as the Company.

 

  (b) “AIP” means the Company’s Annual Incentive Plan, as the same may be
amended, restated, modified, renewed or replaced from time to time.

 

  (c) “Base Salary” means the Covered Executive’s annual gross rate of pay
including amounts reduced from the Employee’s compensation and contributed on
the Employee’s behalf as deferrals under any qualified or non-qualified employee
benefit plans sponsored by the Employer in effect immediately prior to a
Qualifying Termination. Base Salary excludes bonuses, hardship withdrawal
allowances, Annual Incentive Plan Awards, housing allowances, relocation
payments, deemed income, income payable under the SIP or other stock incentive
plans, Christmas gifts, insurance premiums and other imputed income, pensions,
and retirement benefits.

 

  (d) “Board” means the Board of Directors of the Company.

 

  (e) “Bonus” means the amount payable to a Covered Executive, if any, under the
AIP.

 

  (f) “Cause” means a Covered Executive’s:

 

  (i) dishonesty,

 

  (ii) fraud,

 

  (iii) willful misconduct,

 

  (iv) breach of fiduciary duty,

 

  (v) conflict of interest,

 

  (vi) commission of a felony,

 

  (vii) material failure or refusal to perform his job duties in accordance with
Company policies,

 

3



--------------------------------------------------------------------------------

  (viii) a material violation of Company policy that causes harm to the Company
or an Affiliate, or

 

  (ix) other wrongful conduct of a similar nature and degree.

A failure to meet or achieve business objectives, as defined by the Company,
will not be considered Cause so long as the Covered Executive has devoted his
best efforts and attention to the achievement of those objectives.

A Covered Executive will not be deemed to have been terminated for Cause unless
and until there has been delivered to the Covered Executive written notice that
the Covered Executive has engaged in conduct constituting Cause. The
determination of Cause will be made by the Compensation Committee with respect
to any Covered Executive who is employed as the Chief Executive Officer of Tenet
(“CEO”), by the CEO (or an individual acting in such capacity or possessing such
authority on an interim basis) with respect to any Covered Executive who is
employed as the Chief Operating Officer of the Company (the “COO”), the Chief
Financial Officer of the Company (the “CFO”), the General Counsel of the Company
(“GC”), an Executive Vice President (“EVP”) of the Company, a Senior Vice
President or the equivalent thereof of the Company (collectively “SVP”) or a
Vice President of the Company (“VP”) and by the COO (or an individual acting in
such capacity or possessing such authority on an interim basis) with respect to
any Covered Executive who is employed as a Hospital Chief Executive Officer
(“Hospital CEO”). A Covered Executive who receives written notice that he has
engaged in conduct constituting Cause, will be given the opportunity to be heard
(either in person or in writing as mutually agreed to by the Covered Executive
and the Compensation Committee, CEO or COO, as applicable) for the purpose of
considering whether Cause exists. If it is determined either at or following
such hearing that Cause exists, the Covered Executive will be notified in
writing of such determination within five (5) business days. If the Covered
Executive disagrees with such determination, the Covered Executive may file a
claim contesting such determination pursuant to Article IV within thirty
(30) days after his receipt of such written determination finding that Cause
exists.

 

  (g) “Change of Control” means the occurrence of one of the following:

 

  (i)

A “change in the ownership of the Company” which will occur on the date that any
one person, or more than one person acting as a group within the meaning of
section 409A of the Code, acquires ownership of stock in the Company that,
together with stock held by such person or group, constitutes more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of the Company. However, if any one person or more than one person acting as a
group, is considered to own more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Company, the acquisition
of additional stock by the same person or persons will not be considered a
“change in the ownership of the Company” (or to cause a “change in the effective
control of the Company” within the meaning of Section 2.1(g)(ii) below).
Further, an increase of the effective percentage of stock owned by any one
person, or persons acting as a group, as a result of a transaction in which

 

4



--------------------------------------------------------------------------------

 

the Company acquires its stock in exchange for property will be treated as an
acquisition of stock for purposes of this paragraph; provided, that for purposes
of this Section 2.1(g)(i), the following acquisitions of Company stock will not
constitute a Change of Control: (A) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or an Affiliate,
(B) any acquisition directly from the Company or (C) any acquisition by the
Company. This Section 2.1(g)(i) applies only when there is a transfer of the
stock of the Company (or issuance of stock) and stock in the Company remains
outstanding after the transaction.

 

  (ii) A “change in the effective control of the Company” which will occur on
the date that either:

 

  (A) any one person, or more than one person acting as a group within the
meaning of section 409A of the Code, acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) ownership of stock of the Company possessing thirty-five
percent (35%) or more of the total voting power of the stock of the Company (not
considering stock owned by such person or group prior to such twelve (12) month
period)(i.e., such person or group must acquire within a twelve (12) month
period stock possessing thirty-five percent (35%) of the total voting power of
the stock of the Company) except for (1) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or an Affiliate,
(2) any acquisition directly from the Company or (3) any acquisition by the
Company; or

 

  (B) a majority of the members of the Board are replaced during any twelve
(12) month period by directors whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election.

For purposes of a “change in the effective control of the Company,” if any one
person, or more than one person acting as a group, is considered to effectively
control the Company within the meaning of this Section 2.1(g)(ii), the
acquisition of additional control of the Company by the same person or persons
is not considered a “change in the effective control of the Company,” or to
cause a “change in the ownership of the Company” within the meaning of
Section 2.1(g)(i) above.

 

  (iii)

A “change in the ownership of a substantial portion of the Company’s assets”
which will occur on the date that any one person, or more than one person acting
as a group, acquires (or has acquired during the twelve (12) month period ending
on the date of the most recent acquisition by such person or persons) assets of
the Company that have a total gross fair market value equal to or more than
forty percent (40%) of the total gross fair market value of all the assets of
the Company immediately prior to such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the Company,
or the value of the

 

5



--------------------------------------------------------------------------------

 

assets being disposed of, determined without regard to any liabilities
associated with such assets. Any transfer of assets to an entity that is
controlled by the shareholders of the Company immediately after the transfer, as
provided in guidance issued pursuant to section 409A of the Code, will not
constitute a Change of Control.

 

  (iv) A liquidation or dissolution of the Company that is approved by a
majority of the Company’s stockholders.

For purposes of this Section 2.1(g), the provisions of section 318(a) of the
Code regarding the constructive ownership of stock will apply to determine stock
ownership; provided, that, stock underlying unvested options (including options
exercisable for stock that is not substantially vested) will not be treated as
owned by the individual who holds the option.

 

  (h) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.

 

  (i) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

  (j) “Company” means Tenet Healthcare Corporation.

 

  (k) “Compensation Committee” means the Compensation Committee of the Board,
which has the authority to amend and terminate the ESP as provided in
Article VI.

 

  (l) “Covered Executive” means:

 

  (i) the Chief Executive Officer (“CEO”) of the Company,

 

  (ii) the Chief Operating Officer (“COO”) of the Company,

 

  (iii) the Chief Financial Officer (“CFO”) of the Company,

 

  (iv) the General Counsel (“GC”) of the Company,

 

  (v) an Executive Vice President (“EVP”) of the Company,

 

  (vi) a Senior Vice President or the equivalent thereof (collectively “SVP”) of
the Company,

 

  (vii) a Vice President (“VP”) of the Company, or

 

  (viii) a Hospital Chief Executive Officer (“Hospital CEO”).

 

  (ix) The term Covered Executive will also include any Employee who is
designated as a Covered Executive by the Compensation Committee with any such
designation being reflected in an Appendix A attached hereto. Such Appendix A
may be modified by the Compensation Committee from time to time without the need
for a formal amendment to the ESP, in which case an updated Appendix A will be
attached hereto. To the extent permitted by applicable law, an individual will
cease to be a Covered Executive as of the date he attains age sixty-five (65).

 

6



--------------------------------------------------------------------------------

  (m) “DCP” means the Tenet 2001 Deferred Compensation Plan, the Tenet 2006
Deferred Compensation Plan and any other deferred compensation plan maintained
by the Employer that covers Covered Executives.

 

  (n) “Effective Date” means December 31, 2008. The original effective date of
the Plan as restated to be the Tenet Executive Severance Plan was May 11, 2006,
except that those provisions of the ESP and the associated ESP Agreement
required by section 409A of the Code (e.g., the six (6) month delay specified in
Section 3.3) were effective as of January 1, 2005.

 

  (o) “Employee” means each select member of management or highly compensated
employee receiving remuneration, or who is entitled to remuneration, for
services rendered to the Employer, in the legal relationship of employer and
employee. The term “Employee” does not include a consultant, independent
contractor or leased employee even if such consultant, leased employee or
independent contractor is subsequently determined by the Employer, the Internal
Revenue Service, the Department of Labor or a court of competent jurisdiction to
be a common law employee of the Employer. Further, the term “Employee” does not
include a person who is receiving severance pay from the Employer.

 

  (p) “Employer” means the Company and each Affiliate that has adopted the ESP
as a participating employer. Unless provided otherwise by the Compensation
Committee or the Board, all Affiliates will be participating employers in the
ESP. Each such Affiliate may evidence its adoption of the ESP either by a formal
action of its governing body or taking administrative actions with respect to
the ESP on behalf of its Covered Executives (e.g., communicating the terms of
the ESP, etc.). An entity will cease to be a participating employer as of the
date such entity ceases to be an Affiliate.

 

  (q) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

  (r) “ESP” means the Tenet Executive Severance Plan as set forth herein and as
the same may be amended from time to time. Prior to the Effective Date, the ESP
was known as the TESPP.

 

  (s) “ESP Agreement” means the written agreement between a Covered Executive
and the Plan Administrator, on behalf of the Employer substantially in the form
attached hereto in Appendix B. This form ESP Agreement may differ with respect
to a Covered Executive who was covered by the TESPP prior to the Effective Date
or as determined by the Compensation Committee in its sole and absolute
discretion as provided in Section 3.6. Each ESP Agreement will form a part of
the ESP with respect to the affected Covered Executive.

 

  (t) “Equity Plan” means any equity plan, agreement or arrangement maintained
or sponsored by the Employer other than the SIP (e.g., the 1999 broad-based
stock option plan and the 1995 stock incentive plan).

 

7



--------------------------------------------------------------------------------

  (u) “Five Percent Owner” means any person who owns (or is considered as owning
within the meaning of section 318 of the Code as modified by section
416(i)(1)(B)(iii) of the Code) more than five percent (5%) of the outstanding
stock of the Company or an Affiliate or stock possessing more than five percent
(5%) of the total combined voting power of all stock of the Company or an
Affiliate. The rules of sections 414(b), (c) and (m) of the Code will not apply
for purposes of applying these ownership rules. Thus, this ownership test will
be applied separately with respect to the Company and each Affiliate.

 

  (v) “401(k) Plan” means the Tenet Healthcare Corporation 401(k) Retirement
Savings Plan or any other qualified retirement plan with a cash or deferred
arrangement that is maintained or sponsored by the Employer.

 

  (w) “409A Exempt Amount” means that portion of the distributions under the ESP
to a Covered Executive that does not exceed two (2) times the lesser of:

 

  (i) the sum of the Covered Executive’s annualized compensation based upon the
annual rate of pay for services provided to the Employer for the taxable year of
the Covered Executive preceding the taxable year of the Covered Executive in
which he has a Qualifying Termination, provided that such termination
constitutes a “separation from service” with such Employer within the meaning of
section 409A of the Code (adjusted for any increase during that year that was
expected to continue indefinitely if the Covered Executive had not separated
from service); or

 

  (ii) the maximum amount that may be taken into account under a qualified plan
pursuant to section 401(a)(17) of the Code for the year in which the Covered
Executive has a Qualifying Termination, provided that such termination
constitutes a “separation from service” within the meaning of section 409A of
the Code.

In the event that a Covered Executive is a Key Employee, no distributions in
excess of the 409A Exempt Amount will be made during the six (6) month period
following the date of the Covered Executive’s Qualifying Termination.

 

  (x) “Good Reason” means:

 

  (i) a material diminution in the Covered Executive’s job authority,
responsibilities or duties;

 

  (ii) not related to a Change of Control, a material diminution of the Covered
Executive’s Base Salary;

 

  (iii) an involuntary and material change in the geographic location of the
workplace at which the Covered Executive must perform services; or

 

  (iv) any other action or inaction that constitutes a material breach by the
Employer or a successor of the agreement under which the Covered Executive
provides services.

 

8



--------------------------------------------------------------------------------

In the case of (ii) above, not related to a Change of Control, such reduction
will not constitute good reason if it results from a general across-the-board
reduction for executives at a similar job level within the Employer. Once a
Change of Control has occurred, no adverse modifications may be made during the
two (2) year period following such Change of Control with respect to the Covered
Executive’s Base Salary provided to the Covered Executive by the Employer, and
any such modification to Base Salary that results in a material diminution of
such Base Salary will constitute Good Reason for purposes of the ESP.

If the Covered Executive believes that an event constituting Good Reason has
occurred, the Covered Executive must notify the Plan Administrator of that
belief within ninety (90) days of the occurrence of the Good Reason event, which
notice will set forth the basis for that belief. The Plan Administrator will
have thirty (30) days after receipt of such notice (the “Determination Period”)
in which to either rectify such event, determine that an event constituting Good
Reason does not exist, or determine that an event constituting Good Reason
exists. If the Plan Administrator does not take any of such actions within the
Determination Period, the Covered Executive may terminate his employment with
the Employer for Good Reason immediately at the end of the Determination Period
by giving written notice to the Employer within ninety (90) days after the end
of the Determination Period, which termination will be a Qualifying Termination
effective on the date that such notice is received by the Employer, provided
that such date constitutes the Covered Executive’s “separation from service”
within the meaning of section 409A of the Code. If the Plan Administrator
determines that Good Reason does not exist, then (A) the Covered Executive will
not be entitled to rely on or assert such event as constituting Good Reason, and
(B) the Covered Executive may file a claim pursuant to Article IV within thirty
(30) days after the Covered Executive’s receipt or written notice of the Plan
Administrator’s determination. A termination of employment for Good Reason will
be treated as an involuntary termination for purposes of the ESP.

 

  (y) “Key Employee” means any employee or former employee of the Employer
(including any deceased employee) who at any time during the Plan Year was:

 

  (i) an officer of the Company or an Affiliate having compensation of greater
than one hundred thirty thousand dollars ($130,000) (as adjusted under section
416(i)(1) of the Code for Plan Years beginning after December 31, 2002) (such
limit is one hundred fifty thousand dollars ($150,000) for 2008);

 

  (ii) a Five Percent Owner; or

 

  (iii) a One Percent Owner having compensation within the meaning of section
415(c) of the Code of more than one hundred fifty thousand dollars ($150,000).

For purposes of the preceding paragraphs, the Company has elected to determine
the compensation of an officer or One Percent Owner in accordance with section
1.415(c)-2(d)(4) of the Treasury Regulations (i.e., W-2 wages plus amounts that
would be includible in wages except for an election under section 125(a) of the
Code (regarding cafeteria plan elections) under section 132(f) of the

 

9



--------------------------------------------------------------------------------

Code (regarding qualified transportation fringe benefits) or section 402(e)(3)
of the Code (regarding section 401(k) plan deferrals)) without regard to the
special timing rules and special rules set forth, respectively, in sections
1.415(c)-2(e) and 2(g) of the Treasury Regulations.

The determination of Key Employees will be based upon a twelve (12) month period
ending on December 31 of each year (i.e., the identification date). Employees
that are Key Employees during such twelve (12) month period will be treated as
Key Employees for the twelve (12) month period beginning on the first day of the
fourth month following the end of the twelve (12) month period (i.e., since the
identification date is December 31, then the twelve (12) month period to which
it applies begins on the next following April 1).

The determination of who is a Key Employee will be made in accordance with
section 416(i)(1) of the Code and other guidance of general applicability issued
thereunder. For purposes of determining whether an employee or former employee
is an officer, a Five Percent Owner or a One Percent Owner, the Company and each
Affiliate will be treated as a separate employer (i.e., the controlled group
rules of sections 414(b), (c), (m) and (o) of the Code will not apply).
Conversely, for purposes of determining whether the one hundred thirty thousand
dollar ($130,000) adjusted limit on compensation is met under the officer test
described in Section 2.1(y)(i), compensation from the Company and all Affiliates
will be taken into account (i.e., the controlled group rules of sections 414(b),
(c), (m) and (o) of the Code will apply). Further, in determining who is an
officer under the officer test described in Section 2.1(y)(i), no more than
fifty (50) employees of the Company or its Affiliates (i.e., the controlled
group rules of sections 414(b), (c), (m) and (o) of the Code will apply) will be
treated as officers. If the number of officers exceeds fifty (50), the
determination of which employees or former Employees are officers will be
determined based on who had the largest annual compensation from the Company and
Affiliates for the Plan Year.

 

  (z) “One Percent Owner” means any person who would be described as a Five
Percent Owner in Section 2.1(u) if “one percent (1%)” were substituted for “five
percent (5%)” each place where it appears therein.

 

  (aa) “PAC” means the individual or committee appointed by the Compensation
Committee to administer the ESP. If the Compensation Committee does not appoint
a PAC, the Compensation Committee will serve as the PAC.

 

  (bb) “Plan Administrator” means the individual or committee appointed by the
PAC to handle the day-to-day administration of the ESP. If the PAC does not
appoint an individual or committee to serve as the Plan Administrator, the PAC
will be the Plan Administrator.

 

  (cc) “Plan Year” means the fiscal year of the ESP, which will commence on
January 1 each year and end on December 31 of such year.

 

10



--------------------------------------------------------------------------------

  (dd) “Potential Change of Control” means the earliest to occur of:

 

  (i) the Company enters into an agreement the consummation of which, or the
approval by the stockholders of which, would constitute a Change of Control;

 

  (ii) proxies for the election of members of the Board are solicited by any
person other than the Company;

 

  (iii) any person publicly announces an intention to take or to consider taking
actions which, if consummated would constitute a Change of Control; or

 

  (iv) any other event occurs which is deemed to be a potential change of
control by the Board and the Board adopts a resolution to the effect that a
Potential Change of Control has occurred.

 

  (ee) “Protection Period” means the period beginning on the date that is six
(6) months prior to the occurrence of a Change of Control and ending twenty-four
(24) months following the occurrence of a Change of Control.

 

  (ff) “Qualifying Termination” means the Covered Executive’s “separation from
service” (within the meaning of section 409A of the Code) by reason of:

 

  (i) the involuntary termination of a Covered Executive’s employment by the
Employer without Cause, or

 

  (ii) the Covered Executive’s resignation from the employment of the Employer
for Good Reason;

provided, however, that a Qualifying Termination will not occur by reason of the
divestiture of an Affiliate with respect to a Covered Executive employed by such
Affiliate who is offered a comparable position with the purchaser and either
declines or accepts such position as provided in Section 6.4.

 

  (gg) “Reimbursement Period” means the period of time commencing as of the date
of the Covered Executive’s Qualifying Termination and ending as of the close of
the second taxable year of the Covered Executive that follows the taxable year
in which such Qualifying Termination occurred.

 

  (hh) “SERP” means the Tenet Healthcare Corporation Supplemental Executive
Retirement Plan or any other supplemental executive retirement plan maintained
by the Employer in which Covered Executives participate.

 

  (ii) “Severance Pay” means, except as provided otherwise in the Covered
Executive’s ESP Agreement, the sum of the Covered Executive’s Base Salary and
Target Bonus as of the date of a Qualifying Termination.

 

  (jj) “Severance Period” means, except as provided otherwise in the Covered
Executive’s ESP Agreement:

 

  (i) the period specified in Section 3.1(a) with respect to Severance Pay
payable on account of a Qualifying Termination not related to a Change of
control, and

 

11



--------------------------------------------------------------------------------

  (ii) the period specified in Section 3.2(a) on account of a Qualifying
Termination in connection with a Change of Control.

 

  (kk) “SIP” means the Third Amended and Restated Tenet Healthcare Corporation
2001 Stock Incentive Plan or the Tenet Healthcare 2008 Stock Incentive Plan.

 

  (ll) “Target Bonus” means the target bonus percent applicable to the Covered
Executive under the AIP multiplied by his Base Salary at the time of a
Qualifying Termination. For example, if the Covered Executive earns one hundred
and fifty thousand dollars ($150,000) and has a Target Bonus of fifty percent
(50%), his Target Bonus equals seventy-five thousand dollars ($75,000).

 

  (mm) “TESPP” means the ESP as in effect immediately prior to May 11, 2006.

 

2.2 Construction. If any provision of the ESP is determined to be for any reason
invalid or unenforceable, the remaining provisions of the ESP will continue in
full force and effect. All of the provisions of the ESP will be construed and
enforced in accordance with the laws of the State of Texas and will be
administered according to the laws of such state, except as otherwise required
by ERISA, the Code or other applicable federal law. When delivery to the PAC,
Plan Administrator or the Covered Executive is required under this ESP, such
delivery requirement will be satisfied by delivery to a person or persons
designated by the PAC, Plan Administrator or the Covered Executive, as
applicable. Delivery will be deemed to have occurred only when the form or other
communication is actually received. Headings and subheadings are for the purpose
of reference only and are not to be considered in the construction of the ESP.
The pronouns “he,” “him” and “his” used in the ESP will also refer to similar
pronouns of the female gender unless otherwise qualified by the context.

 

2.3 409A Compliance. The ESP is intended to comply with the requirements of
section 409A of the Code. The provisions of the ESP will be construed and
administered in a manner that enables the ESP to comply with the provisions of
section 409A of the Code.

 

End of Article II

 

12



--------------------------------------------------------------------------------

ARTICLE III

SEVERANCE BENEFITS

 

3.1 Severance Benefits not related to a Change of Control. Except as provided
otherwise in a Covered Executive’s ESP Agreement, a Covered Executive who incurs
a Qualifying Termination not related to a Change of Control will, subject to the
limitations contained in the ESP, receive the following severance benefits.

 

  (a) Severance Period. The Covered Executive will be entitled to the payment of
Severance Pay over the Severance Period set forth below:

 

COVERED EXECUTIVE

  

SEVERANCE PERIOD

CEO    Three (3) years COO, CFO and GC    Two and one-half (2.5) years SVPs and
EVPs    One and one-half (1.5) years VPs and Hospital CEOs    One (1) year

Such Severance Pay will be paid on a bi-weekly basis commencing as of the date
of the Qualifying Termination pursuant to the Employer’s ordinary payroll
schedule for the duration of the Severance Period, subject to the six (6) month
delay applicable to Key Employees described in Section 3.3 (i.e., the payment of
Severance Pay in excess of the 409A Exempt Amount that would otherwise be
payable to a Key Employee during the six (6) month period following the
Qualifying Termination will be delayed). All distributions from the ESP will be
taxable as ordinary income when received and subject to appropriate withholding
of income taxes and reported on Form W-2. Except as otherwise provided herein, a
Covered Executive who incurs a Qualifying Termination will have formally
terminated his employment relationship with the Employer as of the date of such
Qualifying Termination and will not be deemed to be an Employee at any time
during the Severance Period or thereafter.

 

  (b) Other Accrued Obligations. The Covered Executive will be entitled to
payment of all accrued Base Salary, accrued time off and any other accrued and
unpaid obligations as of the date of the Qualifying Termination. Such accrued
obligations will be included and paid as part of the Covered Executive’s final
paycheck from the Employer.

 

  (c) Bonus. The Covered Executive will be entitled to payment of the Bonus
earned in accordance with the terms of the AIP as acted on by the Compensation
Committee during the calendar year of the Qualifying Termination. Such Bonus
will be pro rated as a fraction of twelve (12) for full months worked by the
Covered Executive for the Employer or an Affiliate during such calendar year and
will be paid to the Covered Executive, at the time and in the same manner
specified in the AIP.

 

  (d)

Continued Welfare Benefits. During the Severance Period, the Covered Executive
and his dependents will be entitled to continue to participate in any medical,
dental, vision, life and long-term care benefit programs maintained by the
Employer in which such persons were participating immediately prior to the date
of the Qualifying Termination; provided, that the continued participation of

 

13



--------------------------------------------------------------------------------

 

such persons is possible under the general terms and provisions of such benefit
programs. If such continued participation is barred, then the Employer will
arrange to provide such persons with substantially similar coverage to that
which such persons would have otherwise been entitled to receive under such
benefit programs from which such continued participation is barred. In either
case, however, the Covered Executive will be required to continue to pay, on a
pre-tax or after-tax basis, as applicable, his portion of the cost of such
coverages as in effect at the time of the Qualifying Termination, and the
Employer will continue to pay its portion of such costs, as in effect at the
time of the Qualifying Termination. Any coverage provided pursuant to this
Section 3.1(d) will be limited and reduced to the extent equivalent coverage is
otherwise provided by (or available from or under) any other employer of the
Covered Executive. The Covered Executive must advise the Plan Administrator of
the attainment of any such subsequent employer benefit coverages within thirty
(30) days following such attainment.

The pre-tax or after-tax payroll deductions for the continued medical, dental,
vision life and long-term care benefits described above will be taken from the
Covered Executive’s Severance Pay pursuant to the Employer’s normal payroll
practices; provided, however, that if any of such coverages are provided on a
self-insured basis, the Covered Executive will be required to pay his portion of
the cost of such coverages on an after-tax basis and the remainder of such cost
will be included in the Covered Executive’s income and reported as wages on Form
W-2. Any continued medical, dental or vision benefits provided to the Covered
Executive and his dependents pursuant to this Section 3.1(d) is in addition to
any rights the Covered Executive and such dependents may have to continue such
coverages under COBRA. The provisions of this Section 3.1(d) will not prohibit
the Company from changing the terms of such medical, dental, life vision or
long-term care benefit programs provided that any such changes apply to all
executives of the Company and its Affiliates (e.g., the Company may switch
insurance carriers or preferred provider organizations.

 

  (e) Outplacement Services. The Covered Executive will be entitled to
reimbursement of any expenses reasonably incurred by him for outplacement
services in an amount equal to the lesser of ten percent (10%) of his Base
Salary or twenty-five thousand dollars ($25,000). In order to comply with the
exemption applicable to post-separation reimbursement plans under section 409A
of the Code: (i) the reimbursement of such expenses for outplacement services
only will be permitted with respect to expenses that are incurred during the
shorter of the Severance Period or the Reimbursement Period and (ii) any
reimbursement of such expenses that are incurred during a particular taxable
year of the Covered Executive must be made by the last day of the Covered
Executive’s immediately following taxable year.

 

  (f)

Payment of Legal Expenses. The Covered Executive will be entitled to
reimbursement of any legal expenses reasonably incurred by him in order to
obtain benefits under the ESP; provided, that, the payment of such expenses is
subject to an arms-length, bona fide dispute as to the Covered Executive’s right
to such benefits. In order to comply with the exemption applicable to
post-separation reimbursement plans under section 409A of the Code, in the event
such legal expenses are otherwise deductible under section 162 or 167 of the

 

14



--------------------------------------------------------------------------------

 

Code (without regard to any limitation on the Covered Executive’s adjusted gross
income): (i) the reimbursement of such legal expenses only will be permitted
with respect to expenses that are incurred during the shorter of the Severance
Period or the Reimbursement Period; and (ii) any reimbursement of such legal
expenses that are incurred during a particular taxable year of the Covered
Executive must be made by the last day of the Covered Executive’s immediately
following taxable year. In the event that the legal expenses are not otherwise
deductible under section 162 or 167 or the Code (without regard to any
limitation on the Covered Executive’s adjusted gross income), then in order to
comply with the expense reimbursement provisions of section 409A of the Code,
the reimbursement of such expenses will be made pursuant to the terms of
Section 3.1(f)(i) and Section 3.1(f)(ii) above; provided, that the amount of
legal expenses reimbursed or eligible for reimbursement during a taxable year of
the Covered Executive that occurs during the Severance Period or Reimbursement
Period will not affect the legal expenses that are eligible for reimbursement in
any other taxable year of the Covered Executive that occurs during the Severance
Period or Reimbursement Period and that such legal expense reimbursement amounts
will be subject to the six (6) month delay (when applicable) for distributions
in excess of the 409A Exempt Amount as set forth in Section 3.3.

 

  (g) Equity Compensation Adjustments. Except as provided otherwise in the
Covered Executive’s ESP Agreement, upon a Qualifying Termination, any
equity-based compensation awards granted to the Covered Executive by the
Employer under the SIP or an Equity Plan prior to such termination that are
outstanding and vested as of the date of the Qualifying Termination will be
exercisable or settled pursuant to the terms of the SIP or the Equity Plan, as
applicable. All unvested equity-based compensation awards held by the Covered
Executive as of the date of the Qualifying Termination will expire and be of no
effect. No Covered Executive will be entitled to any new-equity based
compensation awards following the date of his Qualifying Termination or during
the Severance Period.

 

  (h) SERP. Except as provided otherwise in the Covered Executive’s ESP
Agreement, a Covered Executive who is also a participant in the SERP will be
entitled to age and service credit for the duration of the Severance Period
under the SERP. Benefits under the SERP will be payable to the Covered Executive
pursuant to the terms of the SERP; provided, however, that if the Covered
Executive is entitled to commence SERP benefits during the Severance Period
pursuant to the terms of the SERP; the amount of Severance Pay payable to
Executive pursuant to the ESP will be offset (i.e., reduced) by the amount of
the SERP benefits payable during the Severance Period. For purposes of
determining the amount of the Covered Executive’s SERP benefits, any actuarial
reduction that would otherwise apply under the SERP due to the commencement of
SERP benefits during the Severance Period will be disregarded (i.e., the SERP
benefits will only be actuarially reduced for early commencement beginning with
the last day of the Severance Period). Further, at the end of the Severance
Period, the Covered Executive’s SERP benefits will be recalculated to take into
account the additional age and service credit provided under the ESP during the
Severance Period. A Covered Executive’s Severance Pay will not be considered in
calculating the Covered Executive’s “Final Average Earnings” under the SERP.
Notwithstanding the foregoing, in no event will any provision in this
Section 3.1(h) be construed to permit the distribution of any SERP benefits
during the six (6) month restriction period, as described in the SERP, which
follows a Key Employee’s Qualifying Termination.

 

15



--------------------------------------------------------------------------------

  (i) DCP. The Covered Executive will incur a termination of employment for
purposes of the DCP at the time of a Qualifying Termination and accordingly will
not be entitled to defer any portion of his Severance Pay to the DCP during the
Severance Period. The Covered Executive’s DCP benefits will be paid to him
pursuant to the terms of the DCP and the Covered Executive’s distribution
election under the DCP in a manner that complies with section 409A of the Code.

 

  (j) 401(k). The Covered Executive will incur a severance from employment for
purposes of the 401(k) Plan on the date of the Qualifying Termination and
accordingly will not be entitled to defer any portion of his Severance Pay to
the 401(k) Plan during the Severance Period. The Covered Executive’s 401(k) Plan
benefits will be payable to him under the 401(k) Plan pursuant to the terms of
the 401(k) Plan.

 

3.2 Severance Benefits on and after a Change of Control. Except as provided
otherwise in a Covered Executive’s ESP Agreement, a Covered Executive who incurs
a Qualifying Termination during the Protection Period with respect to a Change
of Control will, subject to the limitations contained in the ESP, receive the
severance benefits described in Section 3.1, plus the additional severance
benefits, if any, provided in this Section 3.2. Further, within five
(5) business days following the occurrence of a Change of Control the Company
must contribute to a domestic rabbi trust an amount sufficient to fully fund the
severance benefits accrued as of the date of the Change of Control pursuant to
this Section 3.2. Such funding obligation will continue for each calendar
quarter during the twenty-four (24) month period following such Change of
Control, with such funding to be made within five (5) business days following
the end of each such calendar quarter.

 

  (a) Severance Period. The Severance Period set forth below will apply to a
Covered Executive who incurs a Qualifying Termination at any time during the
Protection Period with respect a Change of Control described in
Section 2.1(g)(i), Section 2.1(g)(ii) or Section 2.1(g)(iii) or during that
portion of the Protection Period that occurs on or after a Change of Control
described in Section 2.1(g)(iv):

 

COVERED EXECUTIVE

  

SEVERANCE PERIOD

CEO    Three (3) years COO, CFO and GC    Three (3) years SVPs and EVPs    Two
(2) years VPs and Hospital CEOs    One and one-half (1.5) years

The Severance Period specified in Section 3.1(a) will apply to a Covered
Executive who incurs a Qualifying Termination during that portion of the
Protection Period that precedes a Change of Control described in
Section 2.1(g)(iv).

 

16



--------------------------------------------------------------------------------

  (b) Payment of Severance Pay. In the event that a Covered Executive’s
Qualifying Termination occurs during the portion of the Protection Period that
precedes any Change of Control described in Section 2.1(g)(i),
Section 2.1(g)(ii) or Section 2.1(g)(iii), the Covered Executive will receive,
Severance Pay will be paid on a bi-weekly basis commencing on the date of the
Qualifying Termination pursuant to the Employer’s ordinary payroll schedule for
the duration of the Severance Period specified in Section 3.2 subject to the six
(6) month delay applicable to Key Employees described in Section 3.3 (i.e., the
payment of Severance Pay in excess of the 409A Exempt Amount that would
otherwise be payable to a Key Employee during the six (6) month period following
the Qualifying Termination will be delayed). To the extent that such Change of
Control is described in Section 2.1(g)(iv), such Severance Pay in excess of the
409A Exempt Amount will be paid on a bi-weekly basis commencing on the date of
the Qualifying Termination pursuant to the Employer’s ordinary payroll schedule
for the duration of the Severance Period specified in Section 3.1(a) subject to
the six (6) month delay applicable to Key Employees described in Section 3.3
(i.e., the payment of Severance Pay in excess of the 409A Exempt Amount that
would otherwise be payable to a Key Employee during the six (6) month period
following the Qualifying Termination will be delayed).

In the event that a Covered Executive’s Qualifying Termination occurs during the
portion of the Protection Period that occurs on or after a Change of Control
described in Section 2.1(g)(i), Section 2.1(g)(ii) or Section 2.1(g)(iii), the
Covered Executive will receive, subject to the six (6) month delay for
distributions in excess of the 409A Exempt Amount as set forth in Section 3.3, a
lump sum payment of Severance Pay, in the amount determined pursuant to
Section 3.2(a), within ninety (90) days following such Qualifying Termination.
To the extent that such Change of Control is described in Section 2.1(g)(iv),
such Severance Pay in excess of the 409A Exempt Amount will be paid on a
bi-weekly basis commencing on the date of the Qualifying Termination pursuant to
the Employer’s ordinary payroll schedule for the duration of the Severance
Period specified in Section 3.2(a) (as noted in Section 3.1(a)) subject to the
six (6) month delay applicable to Key Employees described in Section 3.3 (i.e.,
the payment of Severance Pay in excess of the 409A Exempt Amount that would
otherwise be payable to a Key Employee during the six (6) month period following
the Qualifying Termination will be delayed).

The payment provisions of this Section 3.2(b) are summarized below:

 

CHANGE OF CONTROL EVENT

  

QUALIFYING TERMINATION

DURING PROTECTION PERIOD

OCCURRING BEFORE CHANGE

OF CONTROL

  

QUALIFYING TERMINATION

DURING PROTECTION PERIOD

OCCURRING ON AND AFTER A

CHANGE OF CONTROL

Section 2.1(g)(i) - change in stock ownership   

•        Bi-weekly payment of Severance Pay specified in Section 3.2(a) over
Severance Period set forth in Section 3.2(a)

 

•        Amounts in excess of 409A Exempt Amount subject to six (6) month delay

  

•        Lump sum payment of 409A Exempt Amount

 

•        Remainder of Severance Pay specified in Section 3.2(a) paid in Lump sum
subject to six (6) month delay

Section 2.1(g)(ii) - change in effective control   

•        Bi-weekly payment of Severance Pay specified in Section 3.2(a) over
Severance Period set forth in Section 3.2(a)

 

•        Amounts in excess of 409A Exempt Amount subject to six (6) month delay

  

•        Lump sum payment of 409A Exempt Amount

 

•        Remainder of Severance Pay specified in Section 3.2(a) paid in Lump sum
subject to six (6) month delay

 

17



--------------------------------------------------------------------------------

Section 2.1(g)(iii) - sale of assets   

•        Bi-weekly payment of Severance Pay specified in Section 3.2(a) over
Severance Period set forth in Section 3.2(a)

 

•        Amounts in excess of 409A Exempt Amount subject to six (6) month delay

  

•        Lump sum payment of 409A Exempt Amount

 

•        Remainder of Severance Pay specified in Section 3.2(a) paid in Lump sum
subject to six (6) month delay

Section 2.1(g)(iv) - liquidation or dissolution   

•        Bi-weekly payment of Severance Pay specified in Section 3.1(a) (as
noted in Section 3.2(a)) over Severance Period set forth in Section 3.1(a) (as
noted in Section 3.2(a))

 

•        Amounts in excess of 409A Exempt Amount subject to six (6) month delay

  

•        Lump sum payment of 409A Exempt Amount

 

•        Remainder of Severance Pay specified in Section 3.2(a) paid bi-weekly
over Severance Period set forth in Section 3.2(a) subject to six (6) month delay

 

  (c) Equity Compensation Adjustments. Except as provided otherwise in the
Covered Executive’s ESP Agreement, in the event of a Change of Control, if the
successor to the Company does not assume the SIP or the applicable Equity Plan
or grant comparable awards in substitution of the outstanding awards under the
SIP or applicable Equity Plan as of the date of the Change of Control, then any
equity-based compensation awards granted to the Covered Executive by the
Employer under the SIP or Equity Plan and outstanding as of the date of the
Change of Control will become immediately fully vested and/or exercisable and
will no longer be subject to a substantial risk of forfeiture or restrictions on
transferability, other than those imposed by applicable legislative or
regulatory requirements. Conversely, except as provided otherwise in the Covered
Executive’s ESP Agreement, if the successor to the Company assumes the SIP or
the applicable Equity Plan or substitutes the awards under the SIP or applicable
Equity Plan with comparable awards; then any equity-based compensation awards
granted to the Covered Executive by the Employer under the SIP or Equity Plan
prior to such termination and outstanding as of the date of the Change of
Control or any substituted awards given with respect to such outstanding awards
will continue to be maintained pursuant to their terms; provided, however, that
upon a Covered Executive’s Qualifying Termination in connection with such Change
of Control, any such equity compensation awards outstanding as of the date of
the Qualifying Termination will become immediately fully vested and/or
exercisable and will no longer be subject to a substantial risk of forfeiture or
restrictions on transferability, other than those imposed by applicable
legislative or regulatory requirements. No Covered Executive will be entitled to
any new-equity based compensation awards following the date of his Qualifying
Termination or during the Severance Period.

 

18



--------------------------------------------------------------------------------

  (d) 280G Gross Up. In the event payments to a Covered Executive pursuant to
the ESP (when considered with all other payments made to the Covered Executive
as a result of the termination of the Executive’s employment with the Employer
that are subject to section 280G of the Code) (the amount of all such payments,
collectively, the “Parachute Payment”) results in the Covered Executive becoming
liable for the payment of any excise taxes pursuant to section 4999 of the Code
(“280G Excise Tax”), which reduces on an after-tax basis the value of benefits
payable to the Covered Executive under the ESP by more than ten percent (10%),
the Covered Executive will be entitled to a reimbursement with respect to any
280G Excise Tax paid by the Covered Executive pursuant to section 4999 of the
Code as a result of such payments plus all federal, state and local taxes
applicable to the reimbursement of such 280G Excise Tax, including any
additional taxes due under section 4999 of the Code. To the extent the Covered
Executive pays any the taxes described above, the Company will provide a
reimbursement to the Covered Executive with respect to any such payment no later
than the close of the Covered Executive’s taxable year that immediately follows
the taxable year in which the Covered Executive pays any such taxes. If the
Covered Executive is a Key Employee, payment of the amounts described in this
paragraph will be subject to the six (6) month delay (when applicable) for
distributions in excess of the 409A Exempt Amount as set forth in Section 3.3.

The intent of this Section 3.2(d) is to provide that the Employer will pay the
Covered Executive an additional amount (the “280G Gross-Up Payment”) as a
reimbursement, such that, the net amount retained by the Covered Executive after
deduction of any 280G Excise Tax paid by the Covered Executive on the Parachute
Payment, and of any 280G Excise Tax, federal, state or local income, payroll,
and/or other taxes paid by the Covered Executive with respect to any
reimbursements will equal the Parachute Payment.

If the IRS assesses a 280G Excise Tax against the Covered Executive, the Covered
Executive must promptly provide the Plan Administrator with written notice of
the assessment and the amount of such 280G Excise Tax. If the Covered Executive
fails to promptly provide the Plan Administrator with the notice described
above, the Employer will be relieved of its obligation to make the 280G Gross-Up
Payment. If the Covered Executive promptly provides such notice to the Plan
Administrator, the Plan Administrator must, within twenty (20) days thereafter,
direct the Covered Executive to either:

 

  (A) not contest the assessment, or

 

  (B) contest the assessment, with counsel of the Covered Executive’s choice
that is reasonably satisfactory to the Employer.

If the 280G Excise Tax is contested, with counsel reasonably satisfactory to the
Employer, then the Covered Executive will be entitled to a reimbursement equal
to the amount of reasonable legal fees and expenses incurred by the Covered
Executive in contesting the IRS assessment of the 280G Excise Tax. In order to
comply with the expense reimbursement provisions of section 409A of the Code:
(i) the reimbursement of such legal expenses only will be permitted with respect
to expenses that are incurred during the period the Covered Executive is

 

19



--------------------------------------------------------------------------------

contesting the IRS assessment of the 280G Excise Tax; (ii) the amount of such
legal expenses that are eligible for reimbursement during a particular taxable
year will not affect the amount of such expenses that are eligible for
reimbursement in any other taxable year; and (iii) the reimbursement of any such
legal expenses that are incurred during a particular taxable year of the Covered
Executive must be made by the last day of the Covered Executive’s immediately
following taxable year. If the Covered Executive is a Key Employee, payment of
the amounts described in this paragraph will be subject to the six (6) month
delay (when applicable) for distributions in excess of the 409A Exempt Amount as
set forth in Section 3.3.

If, in contravention of the Plan Administrator’s direction to the Covered
Executive, the 280G Excise Tax is not contested or is contested with counsel
that is not reasonably satisfactory to the Employer, the Employer will be
relieved of its obligation to make the 280G Gross-Up Payment.

 

3.3 Termination Distributions to Key Employees. A portion of the distributions
under the ESP that are payable to a Covered Executive who is a Key Employee on
account of a Qualifying Termination will be delayed for a period of six
(6) months following such Covered Executive’s Qualifying Termination to the
extent such distributions under the ESP exceed the 409A Exempt Amount. Upon the
expiration of such six (6) month period, amounts that would have been paid to
the Covered Executive during such six (6) month period, will be paid to him on
the first business day following the close of such period in the form of a lump
sum payment and the remaining amounts payable to the Covered Executive under the
ESP will be paid with respect to the remainder of the Severance Period pursuant
to the terms of this Article III (e.g., Severance Pay will be paid on a
bi-weekly basis for the remainder of the Severance Period in the case of
(i) Severance Pay that is not payable on account of a Change in Control,
(ii) Severance Pay that is payable on account of a Qualifying Termination during
the portion of the Protection Period that precedes a Change in Control described
in Section 2(g), and (iii) Severance Pay that is payable on account of a
Qualifying Termination during the portion of the Protection Period that occurs
on and after a Change of Control described in Section 2.1(g)(iv)). This six
(6) month restriction will not apply, or will cease to apply, with respect to
distributions by reason of the death of the Covered Executive pursuant to
Section 3.4.

 

3.4 Distributions on Account of Death of the Covered Executive During the
Severance Period. Except as provided otherwise in the Covered Executive’s ESP
Agreement, if a Covered Executive dies during the Severance Period specified in
Section 3.1(a) or Section 3.2(a), the following benefits will be payable:

 

  (a) Severance Pay. Any remaining Severance Pay payable to the Covered
Executive as of the date of his death will continue to be paid to the Covered
Executive’s estate pursuant to Section 3.1(a) or 3.2(a), as applicable.

 

  (b) Other Accrued Obligations. Any unpaid Base Salary, time off and any other
accrued and unpaid obligations that remain outstanding as of the date of the
Covered Executive’s death will be paid to the Covered Executive’s estate
pursuant to Section 3.1(b).

 

20



--------------------------------------------------------------------------------

  (c) Bonus. Any unpaid Bonus described under Section 3.1(c) that remains
outstanding as of the date of the Covered Executive’s death will be paid to his
estate pursuant to Section 3.1(c).

 

  (d) Continued Welfare Benefits. The Covered Executive’s dependents will be
entitled to continue to participate in any medical, dental, vision, life and
long-term care benefit programs maintained by the Employer in which such persons
were participating immediately prior to the date of the Covered Executive’s
death for the remainder of the Severance Period, subject to the provisions of
Section 3.1(d). At the end of the Severance Period such dependents will be
eligible to elect to continue their medical, dental or vision coverage pursuant
to COBRA.

 

  (e) Outplacement Services. Any outplacement service benefits payable to the
Covered Executive pursuant to Section 3.1(e) will cease as of the date of the
Covered Executive’s death; provided, that any eligible outplacement expenses
incurred prior to the Covered Executive’s death will be reimbursable to the
Covered Executive’s estate pursuant to Section 3.1(e).

 

  (f) Payment of Legal Expenses or 280G Excise Tax Amount. The obligation to
reimburse the Covered Executive for any legal fees or the 280G Excise Tax
pursuant to Section 3.2(d) will continue pursuant to the terms of the ESP
following his death, except that such legal fees or excise tax reimbursement
will be payable to the Covered Executive’s estate.

 

  (g) Equity Compensation Adjustments. Any outstanding equity-based compensation
awards granted to the Covered Executive that are outstanding as of the date of
his death will be exercisable or settled pursuant to the terms of the SIP or the
Equity Plan, as applicable.

 

3.5 Section 409A Gross-Up Payment. In the event that a Covered Executive (or his
estate) pays the excise taxes and any other interest and penalty payments (as
applicable) pursuant to section 409A of the Code (“409A Excise Tax”) with
respect to the benefits payable under the ESP, the Covered Executive (or his
estate) will be entitled to a reimbursement equal to the amount of any 409A
Excise Tax paid by the Covered Executive (or his estate) pursuant to section
409A of the Code. The Company will provide a reimbursement to the Covered
Executive with respect to any payment of the 409A Excise Tax (or portion
thereof) no later than the close of the Covered Executive’s taxable year that
immediately follows the taxable year in which such payment is made. If the
Covered Executive is a Key Employee, payment of the amounts described in this
Section 3.5 will be subject to a six (6) month delay (when applicable) for
distributions in excess of the 409A Exempt Amount as provided in Section 3.3.

 

3.6 Alternate Plan Terms. Subject to the requirements of section 409A of the
Code, the Compensation Committee reserves the right to modify the terms of this
ESP with respect to any Covered Executive (e.g., to provide different benefits
than those set forth herein). Such modified terms will be set forth in the
Covered Executive’s ESP Agreement or in such other form as may be determined by
the Compensation Committee, in its sole and absolute discretion.

 

21



--------------------------------------------------------------------------------

3.7 Conditions to Payment of Severance Benefits. As a condition of obtaining
benefits under the ESP, the Covered Executive will be required to execute a
Severance Agreement and General Release. Such Severance Agreement and General
Release will contain the restrictive covenants set forth below regarding
non-competition, confidentiality, non-disparagement and non-solicitation as well
as a general release of claims against the Company and its Affiliates.

 

  (a) Non-Competition. Payment of any and all severance benefits provided under
the ESP will cease if, at any time during the Severance Period described in
Section 3.1(a), the Covered Executive directly or indirectly, carries on or
conducts, in competition with the Company and its Affiliates, any business of
the nature in which the Company or its Affiliates are then engaged in any
geographical area in which the Company or its Affiliates engage in business at
the time of the Covered Executive’s Qualifying Termination or in which any of
them, prior to such Qualifying Termination, evidenced in writing, at any time
during the six (6) month period prior to such termination, an intention to
engage in such business. This prohibition extends to the Covered Executive’s
conducting or engaging in any such business either as an individual on his own
account or as a partner or joint venturer or as an executive, agent, consultant
or salesman for any other person or entity, or as an officer or director of a
corporation or as a shareholder in a corporation of which he will then own ten
percent (10%) or more of any class of stock. The provisions of this
Section 3.7(a) will not apply during the Severance Period described in
Section 3.2(a).

 

  (b) Confidential Information. Payment of any and all severance benefits will
cease if, at any time during the Severance Period described in either
Section 3.1(a) of 3.2(a), the Covered Executive directly or indirectly reveals,
divulges or makes known to any person or entity, or uses for the Covered
Executive’s personal benefit (including without limitation for the purpose of
soliciting business, whether or not competitive with any business of the Company
or any of its Affiliates), any information acquired during the Covered
Executive’s employment with the Company or its Affiliates with regard to the
financial, business or other affairs of the Company or any of its Affiliates
(including without limitation any list or record of persons or entities with
which the Company or any of its Affiliates has any dealings), other than:

 

  (i) information already in the public domain,

 

  (ii) information of a type not considered confidential by persons engaged in
the same business or a business similar to that conducted by the Company or its
Affiliates, or

 

  (iii) information that the Covered Executive is required to disclose under the
following circumstances:

 

  (A) at the express direction of any authorized governmental entity;

 

  (B) pursuant to a subpoena or other court process;

 

  (C) as otherwise required by law or the rules, regulations, or orders of any
applicable regulatory body; or

 

22



--------------------------------------------------------------------------------

  (D) as otherwise necessary, in the opinion of counsel for the Covered
Executive, to be disclosed by the Covered Executive in connection with any legal
action or proceeding involving the Covered Executive and the Company or any
Affiliate in his capacity as an employee, officer, director, or stockholder of
the Company or any Affiliate.

Executive will, at any time requested by the Company (either during his
employment with the Company and its Affiliates or during the Severance Period),
promptly deliver to the Company all memoranda, notes, reports, lists and other
documents (and all copies thereof) relating to the business of the Company or
any of its Affiliates which he may then possess or have under his control.

 

  (c) Agreement Not To Solicit Employees. Payment of any and all severance
benefits will cease if, at any time during the Severance Period described in
either Section 3.1(a) of 3.2(a), the Covered Executive directly or indirectly
solicits or induces, or in any manner attempts to solicit or induce, any person
employed by, or any agent of, the Company or any of its Affiliates to terminate
such employee’s employment or agency, as the case may be, with the Company or
any Affiliate.

 

  (d) Nondisparagement. Payment of any and all severance benefits will cease if,
at any time during the Severance Period described in either Section 3.1(a) of
3.2(a), the Covered Executive disparages the Company or its Affiliates and their
respective boards of directors or other governing body, executives, employees
and products or services. The Company will not disparage the Covered Executive
during the Covered Executive’s period of employment with the Company and its
Affiliates or thereafter. For purposes of this Section 3.7(d), disparagement
does not include:

 

  (i) compliance with legal process or subpoenas to the extent only truthful
statements are rendered in such compliance attempt,

 

  (ii) statements in response to an inquiry from a court or regulatory body, or

 

  (iii) statements or comments in rebuttal of media stories or alleged media
stories.

The violation of this Section 3.7 by Covered Executive will entitle the Company
to complete relief from such violation including, but not limited to, injunctive
relief and damages as determined by an arbitrator, the cessation of severance
benefits and a return of all severance benefits paid to the Covered Executive
pursuant to the terms of the ESP. Such relief will apply regardless of whether
such violation is discovered after the expiration of the Severance Period. The
violation of Section 3.7(d) by the Company will entitle the Covered Executive to
complete relief from such violation including, but not limited to, injunctive
relief and damages as determined by an arbitrator.

 

End of Article III

 

23



--------------------------------------------------------------------------------

ARTICLE IV

ADMINISTRATION

 

4.1 The PAC. The overall administration of the ESP will be the responsibility of
the PAC.

 

4.2 Powers of PAC. The PAC will have sole and absolute discretion regarding the
exercise of its powers and duties under the ESP. In order to effectuate the
purposes of the ESP, the PAC will have the following powers and duties:

 

  (a) To appoint the Plan Administrator;

 

  (b) To review and render decisions respecting a denial of a claim for benefits
under the ESP;

 

  (c) To construe the ESP and to make equitable adjustments for any mistakes or
errors made in the administration of the ESP; and

 

  (d) To determine and resolve, in its sole and absolute discretion, all
questions relating to the administration of the ESP and any trust established to
secure the assets of the ESP:

 

  (i) when differences of opinion arise between the Company, an Affiliate, the
Plan Administrator, the trustee, a Covered Executive, or any of them, and

 

  (ii) whenever it is deemed advisable to determine such questions in order to
promote the uniform and nondiscriminatory administration of the ESP for the
greatest benefit of all parties concerned.

The foregoing list of express powers is not intended to be either complete or
conclusive, and the PAC will, in addition, have such powers as it may reasonably
determine to be necessary or appropriate in the performance of its powers and
duties under the ESP.

 

4.3 Appointment of Plan Administrator. The PAC will appoint the Plan
Administrator, who will have the responsibility and duty to administer the ESP
on a daily basis. The PAC may remove the Plan Administrator with or without
cause at any time. The Plan Administrator may resign upon written notice to the
PAC.

 

4.4 Duties of Plan Administrator. The Plan Administrator will have sole and
absolute discretion regarding the exercise of its powers and duties under the
ESP. The Plan Administrator will have the following powers and duties:

 

  (a) To enter into, on behalf of the Employer, an ESP Agreement with an
Employee who is deemed a Covered Executive pursuant to Section 2.1(l);

 

  (b) To direct the administration of the ESP in accordance with the provisions
herein set forth;

 

  (c) To adopt rules of procedure and regulations necessary for the
administration of the ESP, provided such rules are not in consistent with the
terms of the ESP;

 

  (d) To determine all questions with regard to rights of Covered Executives and
Beneficiaries under the ESP including, but not limited to, questions involving
eligibility of an Employee to participate in the ESP and the amount of a Covered
Executive’s benefits;

 

24



--------------------------------------------------------------------------------

  (e) to make all final determinations and computations concerning the benefits
to which the Covered Executive or his estate is entitled under the ESP;

 

  (f) To enforce the terms of the ESP and any rules and regulations adopted by
the PAC;

 

  (g) To review and render decisions respecting a claim for a benefit under the
ESP;

 

  (h) To furnish the Employer with information that the Employer may require for
tax or other purposes;

 

  (i) To engage the service of counsel (who may, if appropriate, be counsel for
the Employer), actuaries, and agents whom it may deem advisable to assist it
with the performance of its duties;

 

  (j) To prescribe procedures to be followed by Covered Executives in obtaining
benefits;

 

  (k) To receive from the Employer and from Covered Executives such information
as is necessary for the proper administration of the ESP;

 

  (l) To create and maintain such records and forms as are required for the
efficient administration of the ESP;

 

  (m) To make all initial determinations and computations concerning the
benefits to which any Covered Executive is entitled under the ESP;

 

  (n) To give the trustee of any trust established to serve as a source of funds
under the ESP specific directions in writing with respect to:

 

  (i) making distribution payments, giving the names of the payees, specifying
the amounts to be paid and the time or times when payments will be made; and

 

  (ii) making any other payments which the trustee is not by the terms of the
trust agreement authorized to make without a direction in writing by the Plan
Administrator;

 

  (o) To comply with all applicable lawful reporting and disclosure requirements
of ERISA;

 

  (p) To comply (or transfer responsibility for compliance to the trustee) with
all applicable federal income tax withholding requirements for benefit
distributions; and

 

  (q) To construe the ESP, in its sole and absolute discretion, and make
equitable adjustments for any errors made in the administration of the ESP.

 

25



--------------------------------------------------------------------------------

The foregoing list of express duties is not intended to be either complete or
conclusive, and the Plan Administrator will, in addition, exercise such other
powers and perform such other duties as it may deem necessary, desirable,
advisable or proper for the supervision and administration of the ESP.

 

4.5 Indemnification of PAC and Plan Administrator. To the extent not covered by
insurance, or if there is a failure to provide full insurance coverage for any
reason, and to the extent permissible under corporate by-laws and other
applicable laws and regulations, the Employer agrees to hold harmless and
indemnify the PAC and Plan Administrator against any and all claims and causes
of action by or on behalf of any and all parties whomsoever, and all losses
therefrom, including, without limitation, costs of defense and reasonable
attorneys’ fees, based upon or arising out of any act or omission relating to or
in connection with the ESP other than losses resulting from the PAC’s, or any
such person’s commission of fraud or willful misconduct.

 

4.6 Claims for Benefits.

 

  (a) Initial Claim. In the event that a Covered Executive or his estate claims
(a “claimant”) to be eligible for benefits, or claims any rights under the ESP
or seeks to challenge the validity or terms of the Severance Agreement and
General Release described in Section 3.5, such claimant must complete and submit
such claim forms and supporting documentation as will be required by the Plan
Administrator, in its sole and absolute discretion. Likewise, any claimant who
feels unfairly treated as a result of the administration of the ESP, must file a
written claim, setting forth the basis of the claim, with the Plan
Administrator. In connection with the determination of a claim, or in connection
with review of a denied claim, the claimant may examine the ESP, and any other
pertinent documents generally available to Covered Executives that are
specifically related to the claim.

A written notice of the disposition of any such claim will be furnished to the
claimant within ninety (90) days after the claim is filed with the Plan
Administrator. Such notice will refer, if appropriate, to pertinent provisions
of the ESP, will set forth in writing the reasons for denial of the claim if a
claim is denied (including references to any pertinent provisions of the ESP)
and, where appropriate, will describe any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary. If the claim is denied, in whole or in
part, the claimant will also be notified of the ESP’s claim review procedure and
the time limits applicable to such procedure, including the claimant’s right to
arbitration following an adverse benefit determination on review as provided
below. All benefits provided in the ESP as a result of the disposition of a
claim will be paid as soon as practicable following receipt of proof of
entitlement, if requested.

 

  (b) Request for Review. Within ninety (90) days after receiving written notice
of the Plan Administrator’s disposition of the claim, the claimant may file with
the PAC a written request for review of his claim. In connection with the
request for review, the claimant will be entitled to be represented by counsel
and will be given, upon request and free of charge, reasonable access to all
pertinent documents for the preparation of his claim. If the claimant does not
file a written request for review within ninety (90) days after receiving
written notice of the Plan Administrator’s disposition of the claim, the
claimant will be deemed to have accepted the Plan Administrator’s written
disposition, unless the claimant was physically or mentally incapacitated so as
to be unable to request review within the ninety (90) day period.

 

26



--------------------------------------------------------------------------------

  (c) Decision on Review. After receipt by the PAC of a written application for
review of his claim, the PAC will review the claim taking into account all
comments, documents, records and other information submitted by the claimant
regarding the claim without regard to whether such information was considered in
the initial benefit determination. The PAC will notify the claimant of its
decision by delivery or by certified or registered mail to his last known
address.

A decision on review of the claim will be made by the PAC at its next meeting
following receipt of the written request for review. If no meeting of the PAC is
scheduled within forty-five (45) days of receipt of the written request for
review, then the PAC will hold a special meeting to review such written request
for review within such forty-five (45) day period. If special circumstances
require an extension of the forty-five (45) day period, the PAC will so notify
the claimant and a decision will be rendered within ninety (90) days of receipt
of the request for review. In any event, if a claim is not determined by the PAC
within ninety (90) days of receipt of written submission for review, it will be
deemed to be denied.

The decision of the PAC will be provided to the claimant as soon as possible but
no later than five (5) days after the benefit determination is made. The
decision will be in writing and will include the specific reasons for the
decision presented in a manner calculated to be understood by the claimant and
will contain references to all relevant ESP provisions on which the decision was
based. Such decision will also advise the claimant that he may receive upon
request, and free of charge, reasonable access to and copies of all documents,
records and other information relevant to his claim and will inform the claimant
of his right to arbitration in the case of an adverse decision regarding his
appeal. The decision of the PAC will be final and conclusive.

 

4.7 Arbitration. In the event the claims review procedure described in
Section 4.6 of the ESP does not result in an outcome thought by the claimant to
be in accordance with the ESP document, he may appeal to a third party neutral
arbitrator. The claimant must appeal to an arbitrator within sixty (60) days
after receiving the PAC’s denial or deemed denial of his request for review and
before bringing suit in court. The arbitration will be conducted pursuant to the
American Arbitration Association (“AAA”) Rules on Employee Benefit Claims.

The arbitrator will be mutually selected by the claimant and the PAC from a list
of arbitrators who are experienced in nonqualified deferred compensation plan
benefit matters that is provided by the AAA. If the parties are unable to agree
on the selection of an arbitrator within ten (10) days of receiving the list
from the AAA, the AAA will appoint an arbitrator. The arbitrator’s review will
be limited to interpretation of the ESP document in the context of the
particular facts involved. The claimant, the PAC and the Employer agree to
accept the award of the arbitrator as binding, and all exercises of power by the
arbitrator hereunder will be final, conclusive and binding on all interested
parties, unless found by a court of competent jurisdiction, in a final judgment
that is no longer subject to review or appeal, to be arbitrary and capricious.
The claimant, PAC

 

27



--------------------------------------------------------------------------------

and the Employer agree that the venue for the arbitration will be in Dallas,
Texas. The costs of arbitration will be paid by the Employer; the costs of legal
representation for the claimant or witness costs for the claimant will be borne
by the claimant; provided, that, as part of his award, the arbitrator may
require the Employer to reimburse the claimant for all or a portion of such
amounts.

The following discovery may be conducted by the parties: interrogatories,
demands to produce documents, requests for admissions and oral depositions. The
arbitrator will resolve any discovery disputes by such pre-hearing conferences
as may be needed. The Employer, PAC and claimant agree that the arbitrator will
have the power of subpoena process as provided by law. Disagreements concerning
the scope of depositions or document production, its reasonableness and
enforcement of discovery requests will be subject to agreement by the Employer
and the claimant or will be resolved by the arbitrator. All discovery requests
will be subject to the proprietary rights and rights of privilege and other
protections granted by applicable law to the Employer and the claimant and the
arbitrator will adopt procedures to protect such rights. With respect to any
dispute, the Employer, PAC and the claimant agree that all discovery activities
will be expressly limited to matters directly relevant to the dispute and the
arbitrator will be required to fully enforce this requirement.

The arbitrator will have no power to add to, subtract from, or modify any of the
terms of the ESP, or to change or add to any benefits provided by the ESP, or to
waive or fail to apply any requirements of eligibility for a benefit under the
ESP. Nonetheless, the arbitrator will have absolute discretion in the exercise
of its powers in the ESP. Arbitration decisions will not establish binding
precedent with respect to the administration or operation of the ESP.

 

4.8 Receipt and Release of Necessary Information. In implementing the terms of
the ESP, the PAC and Plan Administrator, as applicable, may, without the consent
of or notice to any person, release to or obtain from any other insuring entity
or other organization or person any information, with respect to any person,
which the PAC or Plan Administrator deems to be necessary for such purposes. Any
Covered Executive or estate claiming benefits under the ESP will furnish to the
PAC or Plan Administrator, as applicable, such information as may be necessary
to determine eligibility for and amount of benefit, as a condition of claiming
and receiving such benefit.

 

4.9 Overpayment and Underpayment of Benefits. The Plan Administrator may adopt,
in its sole and absolute discretion, whatever rules, procedures and accounting
practices are appropriate in providing for the collection of any overpayment of
benefits. If a Covered Executive or his estate receives an underpayment of
benefits, the Plan Administrator will direct that payment be made as soon as
practicable to make up for the underpayment. If an overpayment is made to a
Covered Executive or his estate, for whatever reason, the Plan Administrator
may, in its sole and absolute discretion, withhold payment of any further
benefits under the ESP until the overpayment has been collected or may require
repayment of benefits paid under the ESP without regard to further benefits to
which the Covered Executive or his estate may be entitled.

 

End of Article IV

 

28



--------------------------------------------------------------------------------

ARTICLE V

OTHER BENEFIT PLANS OF THE COMPANY

 

5.1 Other Plans. Nothing contained in the ESP will prevent a Covered Executive
prior to his death, or a Covered Executive’s spouse or other beneficiary after
such Covered Executive’s death, from receiving, in addition to any payments
provided for under the ESP, any payments provided for under any other plan or
benefit program of the Employer, or which would otherwise be payable or
distributable to him, his surviving spouse or beneficiary under any plan or
policy of the Employer or otherwise. Nothing in the ESP will be construed as
preventing the Company or any of its Affiliates from establishing any other or
different plans providing for current or deferred compensation for employees
and/or members of the Board.

 

End of Article V

 

29



--------------------------------------------------------------------------------

ARTICLE VI

AMENDMENT AND TERMINATION OF THE ESP

 

6.1 Continuation. The Company intends to continue the ESP indefinitely, but
nevertheless assumes no contractual obligation beyond the promise to pay the
benefits described in the ESP.

 

6.2 Amendment of ESP. The Company, through an action of the Compensation
Committee, reserves the right in its sole and absolute discretion to amend the
ESP in any respect at any time; provided, however, that except as required to
comply with section 409A of the Code or other applicable law, no amendment to
the ESP will be made that reduces or diminishes the rights of any Covered
Executive to the benefits described herein for the five (5) year period
following the Effective Date of this ESP. Following the expiration of the five
(5) year period described in this Section 6.2, the Company may amend the ESP in
its sole and absolute discretion, in any respect and at any time; provided, that
no amendment may be made that reduces or diminishes the rights of any Covered
Executive to the benefits described herein unless the affected Covered Executive
receives at least one (1) year’s advance notice of such amendment. Further, such
advance notice to the Covered Executive will not be effective to enable the
amendment of the ESP in either of the following two scenarios (a) if a Potential
Change of Control occurs during the one (1) year notice period, or (b) within
twenty four (24) months following a Change of Control.

 

6.3 Termination of ESP. Following the expiration of the five (5) year period
described in Section 6.2, the Company, through an action of the Compensation
Committee, may terminate or suspend the ESP in whole or in part at any time
subject to the rules regarding the amendment of the ESP in Section 6.2 (i.e.,
that one (1) year’s advance notice is required and no such notice will be
effective to enable the termination of the ESP if a Potential Change of Control
occurs during the one (1) year notice period or within twenty four (24) months
following a Change of Control). Notwithstanding any provision of the ESP to the
contrary, upon the complete termination of the ESP pursuant to the provisions of
this Section 6.3, the Compensation Committee, in its sole and absolute
discretion, may direct that the Plan Administrator treat each Eligible Executive
as having incurred a Qualifying Termination and to commence the distribution of
the benefits described in Article III to each such Eligible Executive or his
estate, as applicable, to the extent that the commencement of such distribution
comports with the requirements of section 409A of the Code.

 

6.4 Termination of Affiliate’s Participation. Subject to the five (5) year
period described in Section 6.2, the Company may terminate an Affiliate’s
participation in the ESP at any time by an action of the Compensation Committee
and providing written notice to the Affiliate. The effective date of any such
termination will be the later of the date specified in the notice of the
termination of participation or the date on which the Plan Administrator can
administratively implement such termination. If an Affiliate is disposed of by
the Company pursuant to a stock or asset sale and a Covered Executive employed
by such Affiliate is offered a comparable position with the purchaser of such
stock or assets and refuses such position, the Covered Executive will not have
incurred a Qualifying Termination for purposes of the ESP. Similarly, if an
Affiliate is disposed of by the Company pursuant to a stock or asset sale and a
Covered Executive employed by such Affiliate is offered a comparable position
with the purchaser of such stock or assets and accepts such position, the
Covered Executive will not have incurred a Qualifying Termination for purposes
of the ESP.

 

End of Article VI

 

30



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

 

7.1 No Reduction of Employer Rights. Nothing contained in the ESP will be
construed as a contract of employment between the Employer and a Covered
Executive, or as a right of any Covered Executive to continue in the employment
of the Employer, or as a limitation of the right of the Employer to discharge
any of its Covered Executives, with or without cause.

 

7.2 Successor to the Company. The Company will require any successor or assign
(whether direct or indirect, by purchase, exchange, lease, merger,
consolidation, or otherwise) to all or substantially all of the property and
assets of the Company and its Affiliates taken as a whole, to expressly assume
the ESP and to agree to perform under this ESP in the same manner and to the
same extent that the Company and its Affiliates would be required to perform it
if no such succession had taken place. This Section 7.2 will not require any
successor or assign of an Affiliate (whether direct or indirect, by purchase,
exchange, lease, merger, consolidation or otherwise) to all or substantially all
of the property and assets of such Affiliate to continue the ESP.

 

7.3 Provisions Binding. All of the provisions of the ESP will be binding upon
the Company and its Affiliates and any successor to the Company or any such
Affiliate. Likewise, the provisions of the ESP will be binding upon all persons
who will be entitled to any benefit hereunder, their heirs and personal
representatives.

 

End of Article VII

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amended and Restated Tenet Executive Severance
Plan has been executed on this 29 day of December 2008, effective as of
December 31, 2008, except as specifically provided otherwise herein.

 

TENET HEALTHCARE CORPORATION By:    /s/ Paul Slavin   Paul Slavin, Senior
Director of Executive Compensation

 

32



--------------------------------------------------------------------------------

APPENDIX A1

COVERED EXECUTIVES

Section 2.1(l) of the Tenet Executive Severance Plan (the “ESP”) provides the
Compensation Committee with the authority to designate additional Employees of
Tenet Healthcare Corporation or its participating affiliates (collectively the
“Employer”) as eligible to participate in the ESP at any time and states that
any such designation will be set forth in this Appendix A. The following
additional Employees of the Employer are eligible to participate in the ESP, as
of the date specified below:

 

1

This Appendix A may be updated from time to time without the need for a formal
amendment to the ESP.

 

A-1



--------------------------------------------------------------------------------

APPENDIX B

ESP AGREEMENTS

Section 2.1(s) of the Tenet Executive Severance Plan (the “ESP”) provides that
each Covered Executive will enter into an ESP Agreement which sets forth the
terms and conditions of his benefits under the ESP and a form copy of such
agreement will be attached to the ESP as Appendix B.

 

B-1



--------------------------------------------------------------------------------

TENET EXECUTIVE SEVERANCE PLAN AGREEMENT

THIS EXECUTIVE SEVERANCE PLAN AGREEMENT is made as of                     ,
200   by and between the Plan Administrator of the Tenet Executive Severance
Plan (the “ESP”) on behalf of                                          
                                                                         
                        (the “Employer”), and
                                                 
                                                         
                         (the “Covered Executive”). Capitalized terms used in
this Agreement that are not defined herein will have the meaning set forth in
the ESP.

 

1. This Agreement and the ESP amends, restates, and replaces any prior TESPP
Agreement, change of control agreement or the severance provisions of the
Covered Executive’s CEO Employment Agreement, if any, and serves as an amendment
of such agreement to comply with the provisions of section 409A of the Code,
effective as of January 1, 2005, or if later, the effective date of such
agreement. By execution of this Agreement, the Covered Executive acknowledges
and agrees to such amendment, restatement and replacement of his prior agreement
or the severance provisions thereof, as applicable.

 

2. As a condition of obtaining benefits under the ESP the Covered Executive
agrees to comply with the restrictive covenants set forth in Section 3.7 of the
ESP.

 

3. Any dispute or claim for benefits under the ESP must be resolved through the
claims procedure set forth in Article IV of the ESP which procedure culminates
in binding arbitration. By accepting the benefits provided under the ESP, the
Covered Executive hereby agrees to binding arbitration as the final means of
dispute resolution with respect to the ESP.

 

4. The ESP is hereby incorporated into and made a part of this Agreement as
though set forth in full herein. The parties will be bound by and have the
benefit of each and every provision of the ESP, as amended from time to time.

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement on
                    , 200  .

 

COVERED EXECUTIVE     EMPLOYER       By:              Plan Administrator Title: 
         

 

B-2